Citation Nr: 0027409	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  93-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a increased rating for residuals of a fracture 
of the right lateral and posterior malleoli from 30 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, M. F.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1967 to 
July 1970.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted the veteran an 
increased rating for residuals of a fracture of the right 
lateral and posterior malleoli, healed, with degenerative 
arthritis of the right ankle and right knee to 30 percent.  
The veteran continued his appeal. 

During the course of the appeal, the RO issued rating actions 
in April 1995 and March 1996.  By the April 1995 rating 
action, the RO proposed to reduce the 30 percent rating for 
the service-connected residuals of a fracture of the right 
lateral and posterior malleoli, healed, with degenerative 
arthritis of the right ankle to a 20 percent level.  The 
March 1996 rating decision implemented the proposed reduction 
and set July 1, 1996 as the effective date for the 20 percent 
rating.  The veteran filed a notice of disagreement and 
completed his appeal with a timely substantive appeal.  

The veteran's claim was initially before the Board in July 
1999, at which time it was remanded for additional 
development.  At the time of the July 1999 remand, there were 
three issues in appellate status regarding the veteran's 
residuals of a fracture of the right lateral and posterior 
malleoli.  The first issue was entitlement to an increased 
rating for residuals of a fracture of the right lateral and 
posterior malleoli from 30 percent for the period preceding 
July 1, 1996.  The second issue was entitlement to a 
restoration of a 30 percent rating for residuals of a 
fracture of the right lateral and posterior malleoli 
effective July 1, 1996.  The third issue was entitlement to 
an increased rating for residuals of a fracture of the right 
lateral and posterior malleoli, from 20 percent period after 
July 1, 1996. 

In February 2000, the RO granted an increased rating for 
residuals of a fractured right ankle to 30 percent effective 
July 1, 1996.  Accordingly, the issue of restoration of the 
30 percent rating effective July 1, 1996, is no longer in 
appellate status, and the only issue in appellate status is 
entitlement to an increased rating for residuals of a 
fracture of the right lateral and posterior malleoli from 30 
percent.  

At the time of the July 1999 Board remand, the issues of 
whether the veteran had submitted new and material evidence 
in order to reopen claims of service connection for a 
bilateral knee disability were also in appellate status.  
However, by rating decision dated February 2000, the RO 
granted service connection for a bilateral knee disability.  
Accordingly, these issues are no longer in appellate status.

It is noted that by a rating decision dated June 1994, the RO 
granted the veteran entitlement to a total rating under the 
provisions of 38 C.F.R. § 4.30 from February 20, 1994 to July 
1, 1994 based on a right ankle fusion that the veteran 
underwent.  The veteran did not appeal this determination.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In November 1999, the RO requested VA outpatient treatment 
records from the VA Medical Center from 1978.  The VA Medical 
Center responded that the record began on May 1991, and 
attached an appointment list with their response.  The 
appointment list noted specific treatment from 1991 to 1999.  
However, the actual treatment records were not included.  

It is noted that while there are VA treatment records on 
file, there are no VA treatment records on file for the time 
period after July 1996.  The appointment list submitted by 
the VA Medical Center includes numerous references to 
appointments at the outpatient clinic, x-rays, orthopedic 
consultations, and prosthetic consultations after July 1996.  
While there are numerous outpatient treatment records on file 
for the period prior to July 1992 on the appointment list, 
not all of the treatment records are of record.

VA's statutory duty to assist a claimant in developing facts 
pertinent to his claim encompasses searching records in its 
possession.  Jolley v. Derwinski, 1 Vet.App. 37, 40 (1990).  
Accordingly, the veteran's claim must be remanded so that all 
VA treatment records of the veteran's for the period after 
July 1992 can be obtained.  

The duty to assist includes a medical examination that 
considers veteran's prior medical examinations and treatment.  
Fenderson v. West, 12 Vet. App. 119 (1999), Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

When the veteran underwent his VA examination in January 
2000, it was conducted without the benefit of the 
aforementioned treatment records.  To the degree that the VA 
physician might have rendered a different opinion had he had 
access to such records, the veteran's claim must be remanded 
so that an addendum can be obtained regarding the veteran's 
residuals of a fracture of the right lateral and posterior 
malleoli, taking into account the aforementioned records.  

As such, the veteran's claims should be REMANDED to the RO 
for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's residuals 
of a fracture of the right lateral and 
posterior malleoli that have not already 
been associated with the claims folder.  
The RO should specifically obtain all VA 
treatment records for the period after 
July 1992.  

3.  After the treatment records are 
obtained pursuant to paragraph 2 above, 
the claims file should be returned to the 
examiner who conducted the veteran's 
January 2000 VA examination.  The 
examiner should provide an addendum to 
his January 2000 report, and should 
specifically comment on whether the 
aforementioned treatment records would 
change his opinions in his report.  If 
the examiner determines that a review of 
the additional treatment records changes 
his opinions, he should state as 
precisely as possible how his opinions 
differ as a result of the additional 
records.  In the event the examiner who 
conducted the January 2000 is not 
available, the records should be referred 
to an appropriate alternative physician 
for completion of these actions.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
veteran's claim for an increased rating 
for residuals of a fracture of the right 
lateral and posterior malleoli from 30 
percent.  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





